 

 
Exhibit 10.2
 
LOAN MODIFICATION AGREEMENT
 
THIS LOAN MODIFICATION AGREEMENT (this “Agreement”) is made as of September 30,
2019 by and among Yuma Energy, Inc., a Delaware corporation (the “Company”),
Yuma Exploration and Production Company, Inc., a Delaware corporation (“Yuma
E&P”), Pyramid Oil LLC, a California limited liability company (“Pyramid”),
Davis Petroleum Corp., a Delaware corporation (“Davis” and collectively with the
Company, Yuma E&P and Pyramid, the “Borrowers”), and YE Investment LLC, a
Delaware limited liability company, as lender and administrative agent (“YE”).
Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, YE acquired as of September 10, 2019 all of the outstanding Loans and
other Obligations of the Borrowers (the “Purchased Loans”) under that certain
Credit Agreement, dated as of October 26, 2016 (the “Original Credit Agreement”)
by and among the Lender party thereto, YE as Administrative Agent (in such
capacity, the “Agent”), and the Borrowers, as amended or modified by (A) the
First Amendment to Credit Agreement and Borrowing Base Redetermination dated as
of May 19, 2017, (B) the Second Amendment to Credit Agreement and Borrowing Base
Redetermination dated as of May 8, 2018, (C) the Waiver and Third Amendment to
Credit Agreement dated as of July 31, 2018, (D) the Limited Waiver dated as of
August 30, 2018, in each case among the Lenders, the Agent and the Borrowers,
and (E) and the Successor Agent and Issuing Bank Agreement dated as of September
10, 2019 (the agreements in (A) through (E), the “Default Documents”, and the
Original Credit Agreement as so amended or modified by the Default Documents,
the “Credit Agreement”);
 
WHEREAS, the Purchased Loans are further evidenced and secured by the other Loan
Documents (as defined in the Credit Agreement);
 
WHEREAS, the Borrowers and YE have agreed, in the manner set forth herein, the
outstanding principal amount of the Purchased Loans will be reduced from
$32,805,517.85 to $1,400,000.00; and
 
WHEREAS, YE and the Borrowers desire to amend the Credit Agreement and the other
Loan Documents in the manner hereinafter set forth to reflect the reduction in
the principal amount of the Purchased Loans and certain additional amendments to
the Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Agreement by this reference,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby conclusively acknowledged, the Borrowers hereby covenant and agree
with YE as follows:
 
Section 1.                           Original Indebtedness. The Borrowers hereby
acknowledge that, as of the date hereof, the aggregate principal amount of the
Purchased Loans is $32,805,517.85.
 
 
1

 
  

Section 2.                           Forgiveness of Certain Amounts.
 
(a) The aggregate principal amount of the Purchased Loans is hereby reduced to
an outstanding principal amount of One Million, Four Hundred Thousand and No/100
Dollars ($1,400,000.00) (the Purchased Loans with such reduced aggregate
principal amount are hereinafter referred to as the “Modified Purchased Loans”).
 
(b) The Modified Purchased Loans shall be evidenced by a promissory note dated
as of September 30, 2019 from the Borrowers to YE (the “YE Note”) attached
hereto as Exhibit A.
 
(c) YE agrees that $31,405,517.85 of, along with all interest due and payable in
connection with, the Purchased Loans as of the date hereof and all fees due
related thereto as of the date hereof are forgiven.
 
Section 3.                           Ratification of the YE Note. The YE Note is
hereby ratified and confirmed in all respects by the Borrowers and, except as so
consolidated and modified as set forth herein, the YE Note shall remain
unchanged and in full force and effect. The YE Note is secured by the liens and
security interests created by the Guarantee and Collateral Agreement.
 
Section 4.                           Amendments to the Credit Agreement.
 
(a) The definition of “Alternate Base Rate” as set forth in Section 1.1 of the
Credit Agreement shall be deleted in its entirety, and the following definition
shall be inserted in place thereof:
 
“Alternate Base Rate” means, for any day, a rate per annum equal to ten percent
(10%).
 
(b) The definition of “Applicable Margin” as set forth in Section 1.1 of the
Credit Agreement shall be deleted in its entirety, and the following definition
shall be inserted in place thereof:
 
“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan or the Commitment Fee Rate, the rate per annum of zero percent
(0.00%).
 
(c) The definition of “Interest Payment Date” as set forth in Section 1.1 of the
Credit Agreement shall be deleted in its entirety, and the following definition
shall be inserted in place thereof:
 
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December until December 31, 2019 and
thereafter the last day of each of January, February, March, April, May, June,
July, August, September, October, November and December, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
 
 
2

 


(d) The definition of “Maturity Date” as set forth in Section 1.1 of the Credit
Agreement shall be deleted in its entirety, and the following definition shall
be inserted in place thereof:
 
“Maturity Date” means September 30, 2022 or any earlier date on which the
Commitments are terminated pursuant to the terms hereof.
 
(e) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definition in its proper alphabetical order:
 
“Restructuring Agreement” is defined in Section 7.1(o).
 
(f) Section 6.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Section 6.1

[RESERVED]”
 
(g) Section 7.1 of the Credit Agreement is hereby amended by adding a new
subsection (o), which shall read as follows:
 
“(o) the failure of all of the Restructuring Transactions (as defined in that
certain Restructuring and Exchange Agreement, by and among the parties hereto
and the other parties thereto, dated as of September 30, 2019 (the
“Restructuring Agreement”)), including the Note Exchange and the COD Amendment
(each as defined in the Restructuring Agreement), to be consummated and made
effective on or before September 30, 2020.”
 
(h) Section 9.1(a)(ii) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
 
“(ii) if to the Administrative Agent, to YE Investment LLC c/o Red Mountain
Capital Partners LLC, 10250 Constellation Blvd, Suite 2300, Los Angeles, CA
90067, Attention: Willem Mesdag;”
 
(i) Section 9.1(a)(iii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“[RESERVED]”
 
(j) All references in the Loan Documents to the Credit Agreement shall mean the
Credit Agreement as hereby modified.
 
 
3

 
  

(k) As amended by this Agreement, all terms, covenants and provisions of the
Loan Documents are ratified and confirmed and shall remain in full force and
effect as first written.
 
(l) Except as modified and amended hereby, the Loan, the Credit Agreement and
the other Loan Documents and the obligations of YE, Borrowers and Guarantors
thereunder shall remain unmodified and in full force and effect.
 
(m) The Borrowers and YE agree that the Borrowers shall not have the right to
select an interest rate based on the Adjusted LIBOR Rate.
 
(n) The Borrowers agree that no Letters of Credit may be issued under the Credit
Agreement.
 
(o) The Borrowers and YE agree that, for income tax purposes, the modification
of the Purchased Loans as set forth in this Agreement shall be treated as a
significant modification of the Purchased Loans that results in an exchange of
the Purchased Loans for a modified instrument that differs materially in kind or
in extent within the meaning of Treasury Regulations Section 1.1001-3(b).
 
 
(p) The Borrowers agree that no additional Loans will be made under the Credit
Agreement (including by way of re-borrowing).
 
Section 5.                      No New Indebtedness.
 
(a) The Borrowers and YE hereby acknowledge and agree that the YE Note evidences
the same indebtedness as the promissory notes evidencing the Purchased Loans
(the “Original Notes”) and substitute for the Original Notes without any
novation, cancellation, extinguishment, payment or satisfaction thereof, except
as provided in this Agreement, including forgiveness of debt and change to the
interest rate. The Original Notes have been superseded in their entirety by the
YE Note. Nothing contained in this Agreement or in the YE Note shall:
 
(i) be deemed to cancel, extinguish, or constitute payment or satisfaction of
the indebtedness secured by the Guarantee and Collateral Agreement or other Loan
Documents or evidenced by the Original Notes;
 
(ii) give rise to any defense, set-off, right of recoupment, claim or
counterclaim with respect to any of the Borrowers’ obligations under the Loan
Documents or the Original Notes;
 
(iii) constitute a new or additional indebtedness or constitute a novation as to
Borrowers’ obligations under the Original Notes or the Loan Documents;
 
(iv) constitute a re-advance of a loan; or
 
 
4

 
 

(v) evidence any principal indebtedness other than the same principal
indebtedness evidenced by the Original Notes and secured by the Guarantee and
Collateral Agreement and the other Loan Documents.
 
(b) The Borrowers hereby (i) ratify and confirm the lien and security interests
contained in and created by the Guarantee and Collateral Agreement and the other
Loan Documents, and (ii) agree that nothing contained in this Agreement is
intended to or shall impair the liens or security interests contained in and
created by the Guarantee and Collateral Agreement and the other Loan Documents,
which continues to secure the Modified Purchased Loans.
 
Section 6.                           Additional Representations and Warranties.
The Borrowers represent, warrant and covenant that (a) there are no offsets,
counterclaims or defenses against the Modified Purchased Loans, this Agreement,
the Credit Agreement, the Guarantee and Collateral Agreement or the YE Note
arising solely by reason of entering into this Agreement, and (b) the Borrowers
have the full power, authority and legal right to execute this Agreement and to
keep and observe all of the terms of this Agreement on its part to be observed
or performed.
 
Section 7.                      Ratification. By their signatures below, each
Guarantor hereby agrees and consents to this Agreement and ratifies and confirms
as to itself all of the terms and provisions set forth in the Guarantee and
Collateral Agreement and each of the other Loan Documents to which it is a party
(as each of the Loan Documents are amended or otherwise modified on the date
hereof by this Agreement), and each agrees that their respective obligations and
liabilities under such agreements shall continue without impairment or
limitation by reason of this Agreement. Except as modified and amended by this
Agreement, the Credit Agreement and the respective obligations of YE, Borrowers
and Guarantors thereunder and in respect of the Loan shall remain unmodified and
in full force and effect.
 
Section 8.                      Further Assurances. At any time or from time to
time, upon the request of YE, the Borrowers shall execute and deliver such
further documents and do such other acts and things as YE may reasonably request
in order to effect fully the purposes of this Agreement, provided that the same
shall not increase the obligations or decrease the rights of the Borrowers
hereunder or under the Loan Documents.
 
Section 9.                      Notices. All notices or other written
communications hereunder shall be delivered in accordance with Section 9.1 of
the Credit Agreement.
 
Section 10.                                Defined Terms. Capitalized terms
which are not defined in this Agreement shall have the meanings set forth in the
Credit Agreement.
 
Section 11.                                No Joint Venture or Partnership. The
Borrowers and YE intend that the relationships created hereunder and under the
other Loan Documents be solely that of borrower and lender. Nothing herein or
therein is intended to create a joint venture, partnership, tenancy-in-common,
or joint tenancy relationship among the Borrowers and YE nor to grant YE any
interest in the Collateral other than that of mortgagee, beneficiary or lender.
 
 
5

 
  

Section 12.                                Modification, Waiver in Writing.
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the YE Note, or of any other Loan Document,
nor consent to any departure by the Borrowers therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on the Borrowers
shall entitle the Borrowers to any other or future notice or demand in the same,
similar or other circumstances.
 
Section 13.                                Headings. The Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.
 
Section 14.                                     Entire Agreement. This
Agreement, the YE Note and the other Loan Documents contain the entire agreement
of the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written, among the Borrowers and YE are superseded by the terms
of this Agreement and the other Loan Documents.
 
Section 15.                                     Successors and Assigns. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of the Borrowers, shall inure to the benefit of the respective legal
representatives, successors and assigns of YE.
 
Section 16.                                     No Third-Party Beneficiaries.
Nothing contained herein is intended or shall be deemed to create or confer any
rights upon any third person not a party hereto, whether as a third-party
beneficiary or otherwise, except as expressly provided herein.
 
Section 17.                                     Severability. Wherever possible,
each provision of this Agreement and every other Loan Document shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or any other Loan Document shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other Loan Document, as applicable.
 
Section 18.                                     Governing Law. This Agreement
shall be governed in accordance with the terms and provisions of Section 9.9 of
the Credit Agreement.
 
Section 19.                                     TRIAL BY JURY. BORROWERS AND YE
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWERS AND YE,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. THE BORROWERS AND YE
ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTY.
 
Section 20.                                    Counterparts.      To facilitate
execution, this Agreement may be executed in as many counterparts as may be
convenient or required. It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Agreement to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto. Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
 
[Signature Page Follows]
 

 
6

 
IN WITNESS WHEREOF, this Agreement has been executed by the Borrowers and YE as
of the date first set forth above.
 
 
BORROWERS:
 
Yuma Energy, Inc.
 
Yuma Exploration and Production Company, Inc.
 
 
 
 
 
 
By: /s/ Anthony C. Schnur
 
By: /s/ Anthony C. Schnur
Name: Anthony C. Schnur
 
Name: Anthony C. Schnur
Title: Interim Chief Executive Officer
 
Title: Interim Chief Executive Officer
 
 
 
 
 
 
Pyramid Oil LLC
 
Davis Petroleum Corp.
 
 
 
 
 
 
By: /s/ Anthony C. Schnur
 
By: /s/ Anthony C. Schnur
Name: Anthony C. Schnur
 
Name: Anthony C. Schnur
Title: Interim Chief Executive Officer
 
Title: Interim Chief Executive Officer
 
 
 
 
 
 

 
 
7

 
 

 
LENDER:
 
 
 
YE Investment LLC
 
 
By: Red Mountain Capital Partners LLC, its Managing Member
 
 

 
 
By: /s/ Willem Mesdag
 
 
Name: Willem Mesdag
 
 
Title: Managing Partner
 
 
 
 
 

 
 
 
 
 
8

 
The undersigned hereby acknowledges and consents to the amendment of the Credit
Agreement and the Loan Documents pursuant to this Agreement, and agrees that the
liability of the undersigned under the Guarantee and Collateral Agreement and
each of the other Loan Documents (as each of the Loan Documents are amended or
otherwise modified on the date hereof by this Agreement) to which it is a party
(collectively, the “Guarantor Documents”) shall not be affected as a result of
this Agreement or any other documents executed in connection therewith, and
hereby ratifies the Guarantor Documents in all respects and confirms that the
Guarantor Documents are and shall remain in full force and effect.
 
 
GUARANTORS:
 
Davis Petroleum Acquisition Corp.
 
 
 
 
 
 
 
 
By: /s/ Anthony C. Schnur
 
 
Name: Anthony C. Schnur
 
 
Title: Interim Chief Executive Officer
 
 
 
 
 
 
 
 
The Yuma Companies, Inc.
 
 
 
 
 
 
 
 
By: /s/ Anthony C. Schnur
 
 
Name: Anthony C. Schnur
 
 
Title: Interim Chief Executive Officer
 
 

 
 
 
 
9

 
EXHIBIT A
 
YE Note
 
(attached hereto)
 
 
 
 
 
10

 
 
NOTE
 
September 30, 2019
 
FOR VALUE RECEIVED, the undersigned, YUMA ENERGY, INC., YUMA EXPLORATION AND
PRODUCTION COMPANY, INC., PYRAMID OIL LLC and DAVIS PETROLEUM CORP. (the
“Borrowers”, and each a “Borrower”), each hereby jointly and severally promise
to pay to the order of YE INVESTMENT LLC (together with its successors and
permitted assigns, the “Lender”) the aggregate unpaid principal amount of all
Loans made by the Lender to the Borrowers pursuant to the Credit Agreement dated
as of October 26, 2016 among the Borrowers, various financial institutions and
YE Investment LLC, as Administrative Agent (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), on the dates, in the
amounts and at the place provided in the Credit Agreement. Each Borrower further
jointly and severally promises to pay interest on the unpaid principal amount of
the Loans evidenced hereby from time to time at the rates, on the dates, and
otherwise as provided in the Credit Agreement.
 
The Lender is authorized to record the amount and the date on which each Loan is
made and each payment of principal with respect thereto in its records; provided
that any failure to so record such information shall not in any manner affect
any obligation of any Borrower under the Credit Agreement or this Note.
 
This Note may only be assigned as provided in the Credit Agreement.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.
 
This Note is issued as a replacement for (but not a novation of) those certain
notes dated October 26, 2016 made by Yuma Energy, Inc., Yuma Exploration and
Production Company, Inc., Pyramid Oil LLC, and Davis Petroleum Corp. Such prior
notes are not to be deemed paid, cancelled or terminated and the indebtedness
represented by such prior notes is a continuing obligation of the Borrowers and
each Borrower acknowledges and affirms that all indebtedness existing under the
Credit Agreement shall continue to be Indebtedness under the Credit Agreement
and evidenced hereby.
 
THIS NOTE IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
[Signature Page Follows]
 
 
 
 
11

 
 
IN WITNESS WHEREOF, each Borrower has caused this Note to be duly executed and
delivered as of the day and year first above written.
 
YUMA ENERGY, INC.
 
 
By:                                                                           

 
Name: Anthony C. Schnur
 
Title: Interim Chief Executive Officer
 
 
 
 
 
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
 
 
 
 
 
By:                                                                           

 
Name: Anthony C. Schnur
 
Title: Interim Chief Executive Officer
 
 
 
 
 
PYRAMID OIL LLC
 
 
 
 
 
By:                                                                           

 
Name: Anthony C. Schnur
 
Title: Interim Chief Executive Officer
 
 
 
 
 
DAVIS PETROLEUM CORP.
 
 
By:                                                                           

 
Name: Anthony C. Schnur
 
Title: Interim Chief Executive Officer

 
 
 

 
12
